Citation Nr: 0923579	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-00 722	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cerebral concussion 
residuals.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1942 to 
February 1946.  He received the Purple Heart and Bronze Star 
medals in connection with service in the European Theater of 
Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's request to reopen his previously denied claim for 
service connection for cerebral concussion residuals as new 
and material evidence had not been submitted.  In addition, 
this decision denied the Veteran's headaches service 
connection claim, among other claims.

The Veteran's February 2007 notice of disagreement indicated 
that he objected to the determinations regarding his request 
to reopen his cerebral concussion residuals service 
connection claim and his headaches service connection claims 
only.  

In addition, submitted a notice of disagreement with a 
January 2008 decision that denied entitlement to an increased 
rating for post-traumatic stress disorder and service 
connection for bilateral hearing loss, tinnitus, and a low 
back disability.  A statement of the case was issued in 
November 2008, but the appeal was closed by the RO when the 
Veteran did not submit a substantive appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for headaches is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for cerebral 
concussion residuals was denied in an April 1947 Board 
decision as residuals of an in-service concussion were not 
shown.

2.  Evidence received since the April 1947 rating decision 
does not relate to an element of the claim that was found to 
be lacking, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1947 Board decision denying service connection 
for cerebral concussion residuals is final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  Evidence received since the April 1947 Board decision 
denying service connection for cerebral concussion residuals 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a December 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his request to reopen his residuals of a head 
injury service connection claim, among other claims.  This 
letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the Veteran in obtaining this evidence.  This 
letter also notified the Veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the December 2005 letter.  The remaining elements of Dingess 
notice were provided in a March 2007 letter.  VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini.  As the Veteran's claim was readjudicated in 
a December 2007 statement of the case, this timing deficiency 
was cured.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The December 2005 letter also informed the Veteran that the 
claim for service connection for head injury residuals had 
been previously denied, informed him of the need for new and 
material evidence to reopen the claims, provided regulatory 
definitions of "new" and "material" and informed him that 
the bases for the prior denial was that the condition was not 
found on examination for separation from service.

The letter did not fully inform the Veteran of the reasons 
for the prior denial, but the Veteran has not been prejudiced 
because he was sent a letter at the time of the prior denial 
telling him that the claim was denied because of the absence 
of evidence of any organic residuals of the in-service 
concussion.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d) (2008).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA 
has no duty to provide an examination or obtain a medical 
opinion prior to reopening a claim that has been finally 
denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, private treatment 
records, VA treatment and examination records.  

The Veteran has not been afforded an examination specific for 
his cerebral concussion residuals service connection claim.  
As discussed below, there is no competent evidence of a 
current disability for which service connection can be 
granted and his claim is not being reopened.  An examination 
is therefore not required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the Veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  



Factual Background

The Board denied the Veteran's cerebral concussion residuals 
service connection claim in an April 1947 decision.  The 
Board noted evidence of a concussion in service, but found 
that there was no evidence of residuals of the concussion.  
This decision is final.  38 U.S.C.A. § 7104(b).

The evidence considered in the Board's April 1947 decision 
included the Veteran's service treatment records, a June 1946 
VA examination, and a statement from Dr. A. S., the Veteran's 
private physician.  The Veteran's October 1942 entrance 
examination was negative for any relevant abnormalities.  A 
concussion and other injuries were noted during 
hospitalization in November 1944 after being in an attack 
during which shrapnel glanced off his helmet and through his 
pants.  The he was noted to complain of headaches.  An 
accompanying radiology report indicates that there was no 
evidence of a skull fracture, that the walls were of normal 
thickness, and that the cranial markings and sella turcica 
appeared "normal."  There was also no evidence of abnormal 
calcification.

A December 1944 Medical Board report indicates that the 
Veteran was involved in "heavy combat in the forest," and 
was knocked unconscious for an hour when a shell landed near 
him.  He reported severe front and temporal head pains that 
evening and presented confused the next day.  Complaints of 
frequent frontal and left temporal headaches continued after 
his hospital admission.  The Board found the Veteran to be 
emotionally unsuited for combat duty, and recommended that he 
be placed on limited duty for the remainder of his service.

A February 1946 discharge examination was negative for any 
relevant abnormalities, with the November 1944 concussion 
injury noted as a previous significant wound or injury.

In his June 1946 VA examination, the Veteran complained of 
"fullness" in his temporal lobe when he got excited as well 
as headaches.  Physical examination revealed no relevant 
abnormalities.

Dr. A. S., the Veteran's private physician, indicates that 
the Veteran had to miss work on a number of occasions due to 
"emotional upset."  Physical examination noted a mitral 
murmur but that there was "little else" that "one can 
consider pertinent."

Additional evidence received since the Board's April 1947 
decision includes an October 1949 VA neuropsychological 
examination, an April 1950 personal hearing, a June 1950 VA 
examination, several statements from Dr. D. T., a May 1956 VA 
discharge summary, a March 1977 VA neuropsychiatric 
examination, and a March 1987 private treatment note.  
Service personnel records, a copy of a Western Union 
telegraph, a December 2005 VA psychological examination, and 
a December 2007 VA psychiatric examination were also 
submitted.

Service personnel records indicate that the Veteran was 
awarded a Purple Heart medal in November 2006 due to the 
November 1944 wounds he received in action.  A Bronze Star 
medal was also awarded for his meritorious achievement in 
ground combat in the ETO.

An undated Western Union telegraph addressed to the Veteran's 
mother indicates that he had been "seriously wounded in 
action" on November 14th while in France.

At an April 1950 hearing held in connection with an unrelated 
issue, the Veteran testified that he had been experiencing a 
constant pressure in his head.  The pressure caused him to 
feel dizzy, tired, and to have headaches.

A June 1950 VA examination reflected the Veteran's complaints 
of neck pain and nervousness.  Physical examination revealed 
in-tact cranial nerves, no abnormal reflexes and was 
"essentially negative" neurologically.  The examiner noted 
that the Veteran "exaggerated the period of unconsciousness 
from one hour to two days" and that it was "unmistakable" 
that "secondary gain looms tremendous in this picture."  
The examiner also noted that it "seems quite significant 
that he insists [that] his trouble is physical and rejects a 
psychologic[al] explanation."

In a May 1956 VA hospital report, it was noted that the 
Veteran related a history of neck pain for the past seven 
years and that three years ago this neck pain had started to 
travel over the left side of the head and became more marked 
in the left occipital region.  He had presented at the 
hospital for treatment of his cervical pain.  A skull X-ray 
was negative, and no significant neurological findings were 
made on examination.  The physician noted that the Veteran 
was "a tense nervous anxious individual" who complained of 
headaches frequently.  He was given pain medication to treat 
this condition.  A diagnosis of improved myocitis was made.

Complaints of headaches as well as pain and cramps in the 
back of his neck that travel up to the top of his head were 
noted in a March 1977 VA neuropsychiatric examination.  
Physical examination revealed that the cranial nerves were 
not impaired.  A diagnosis of anxiety neurosis was made.

A November 1976 private discharge summary indicates that the 
Veteran had lost consciousness after walking his dog.  A 
previous history of loss of consciousness, drop attacks, and 
headaches were denied.  Neurological examination with brain 
scan, electroencephalogram (EEG), skull X-rays and a computed 
axial tomography (CAT) scan were all within normal limits.  
Cerebral angiography revealed normal cerebral vasculature.  
The Veteran was discharged with no treatment noted to be 
necessary.

Complaints of worsening headaches and neck pain were noted in 
a March 1987 private treatment note.  An accompanying skull 
X-ray was within normal limits.

An October 2005 document submitted by the Veteran provides a 
sample nexus opinion and appears to have been drafted by his 
county Veterans Service office.  This document was also 
unsigned by any physician and was not on letterhead.

The Veteran complained of headaches and "neck cracking" 
during his December 2005 VA psychological examination.

A December 2007 VA psychiatric examination reflected the 
Veteran's reports of being hospitalized in 1956 for head and 
neck pain that was eventually attributed to anxiety.  The 
examiner noted that his periodic neck and head pain 
complaints were likely associated with his service-connected 
anxiety disorder, and that these somatic complaints most 
likely represented a physical re-experiencing of his war 
trauma.

The Veteran did not complain of headaches or other head 
injury during his October 1949 VA neuropsychological 
examination, and the examiner did not address this purported 
head injury.  The multiple statements from Dr. D. T. also did 
not address this purported head injury.

Analysis

The Veteran's claim for service connection for cerebral 
concussion residuals was previously denied as current organic 
residuals of the concussion had not been demonstrated.  The 
Board apparently used the term "organic" because service 
connection had been granted for a psychiatric disability 
arising at the time of the concussion.  As such, competent 
evidence showing current cerebral concussion residuals is 
required to reopen his service connection claim.

Unfortunately, no such evidence has been submitted.  The 
Veteran's newly submitted treatment records and multiple VA 
examinations reflect generalized complaints of pain.  
However, no underlying head or skull disability has been 
reported.  The March 1987 head X-ray, the most recent such 
record in evidence, was interpreted as showing the skull to 
be within normal limits.  

The remainder of the newly received evidence also fails to 
show organic residuals of the concussion.  Pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a "disability" for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).   

Further, the record at the time of the 1947 decision 
contained reports of the Veteran's subjective complaints.  
Hence, the subsequent reports of such symptoms are cumulative 
and not new and material.

As none of the additional evidence received since the April 
1947 denial contains findings establishing that the Veteran's 
has residuals of the in-service concussion, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. 
§ 5015(b).


ORDER

New and material evidence not having been received, the claim 
for service connection for cerebral concussion residuals is 
not reopened, and the appeal is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

A November 1944 neuropsychiatric treatment note shows that 
the Veteran complained of severe headaches, which the 
examiner contemporaneously attributed to psychoneurosis and a 
severe combat reaction.  He complained of feeling pressure in 
his head and headaches in an April 1950 personal hearing  
Worsening headaches were noted in a March 1987 private 
treatment note and a CAT was suggested, although it is not 
clear whether one was performed.  Complaints of headaches 
were noted in December 2005 and December 2007 VA 
examinations, although these complaints were thought to be 
somatic responses to his service-connected psychiatric 
disorder.

In light of the Veteran's in-service complaints of headaches, 
documented in-service injury, and his reports of headaches 
since service, an examination is necessary to determine 
whether there is a nexus between his current complaints of 
headaches and his service.  Such an examination is also 
needed to determine whether these headache complaints are in 
fact somatic manifestations of his service-connected 
psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether he has a headache or migraine 
disorder related to a disease or injury in 
service.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report. All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current headaches or migraine disorder 
had its onset in service or is otherwise 
the result of a disease or injury in 
service, including a concussion.  The 
examiner should also consider whether the 
Veteran's reports of headaches are a 
somatic manifestation of his service-
connected psychiatric disorder.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the Veteran's reports must be considered.

The rationale for any opinions should also 
be provided.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


